*77Dissenting Opinion by
Judge Craig:
I respectfully dissent from that portion of the majority opinion which holds that claimant received a full and fair hearing before the Unemployment Compensation Board of Review. For this claimant, who speaks only Spanish, I would remand the case for a rehearing to be conducted with a complete, not partial, utilization of the interpreter.
The record here shows that an interpreter, apparently competent, was provided for this claimant. It also shows that the referee’s questions to claimant and claimant’s answers were translated contemporaneously; that is, each question was translated to claimant as it was put by the referee, and claimant’s answers were immediately translated into English for the referee.
However, claimant was not given an ongoing translation of the questions and answers in the testimony of the two employer witnesses against him.
Following the initial testimony by an employer witness as to claimant’s pay, work capacity and work history, those matters — the content of four sets of questions and answers — -were summarized by the referee and translated to claimant in an aggregate statement, obtaining his affirmative response. Then the rest of the employer witness testimony as to willful misconduct, contained in another series of four sets of questions and answers (two of the answers being lengthy), was given without any translation of the separate questions and answers being given to claimant. The referee instead merely summarized all of the adverse testimony, in just two sentences, and asked the interpreter to relay that summary to claimant for his answer.
Although I have no question as to the sincerity and conscientiousness of the referee, a party handicapped by a language barrier is simply not placed on *78the same footing as the opposing party if he is not permitted to understand each question and answer as it is put.
At. the least, a party in such a situation is forced to receive his understanding of all of the adverse testimony in an aggregate mass and therefore is unable to formulate his responses on a statement-by-statement basis, as an English-speaking party could have done.
Commomvealth v. Pana, 469 Pa. 43, 364 A.2d 895 (1976), although a criminal law case, is helpful in pointing out that, even where the defending party speaks some English, the mere availability of an interpreter is not equivalent to the interpreter’s assistance on each question and answer.
It seems apparent that equal protection of laws, as well as due process, requires that everything possible should be done to insure that a claimant has the same opportunity to hear and understand the content of the hearing as is possessed by the employer representatives. Yet, the manner in which this hearing was conducted had the same effect as if claimant had been excluded from the room during the specific questions and answers of the employer testimony, and then readmitted to the room only for the referee’s summary.
Although the majority opinion points out that the interpreter did not refuse any request by claimant for a translation and that the referee did not impede claimant’s ability to use the interpreter, there is also nothing in the record to indicate that either the referee or the interpreter let claimant, who was not represented by legal counsel, know that he could have received a contemporaneous translation. I submit that a language-handicapped person, already immersed in the confusion of a proceeding conducted in an unintelligible language, should not be deemed to have *79waived Ms fundamental right to an understandable hearing in such a situation.
I would remand this case for a rehearing before the referee, with instructions that each of the questions and answers to and from other witnesses, as well as the questions and answers in claimant’s own testimony, be translated for claimant immediately after each question and answer is spoken.